Citation Nr: 1433049	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney/bladder infection.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for recurrent boils.  

4.  Entitlement to service connection for colitis. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  

The issues of entitlement to service connection for bilateral hearing loss and PTSD come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement in May 2007. 

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney/bladder condition and entitlement to service connection for colitis, GERD, and recurrent boils comes before the Board on appeal from an August 2007 rating decision.  The Veteran filed a notice of disagreement in July 2008.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran was provided with a statement of the case in April 2009 and perfected his appeal with a May 2009 VA Form 9.  

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the record shows the Veteran has several psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

In February 2013 the Veteran testified at a Travel Board hearing and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals a March 2006 VCAA notice letter, VA treatment records dated May 2009 to November 2009, and the February 2013 hearing transcript.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1985 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a kidney/bladder condition.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence added to the record since the August 1985 rating decision is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a kidney/bladder condition.  

3.  The Veteran does not have bilateral hearing loss for VA purposes.

4.  The Veteran does not have a current diagnosis of recurrent boils; or a skin disability that is otherwise related to his active military service.  

5.  The Veteran's colitis did not manifest during, or as a result of, active military service.  
6.  The Veteran's GERD did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The unappealed August 1985 rating decision that denied service connection for a kidney/bladder condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a kidney/bladder condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2013).   

4.  The criteria for service connection for recurrent boils are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  The criteria for service connection for colitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

6.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  This duty was satisfied by way of a letter dated October 2005. 

In regards to the Veteran's claims for entitlement to service connection, the notice requirements were accomplished by letters sent in October 2005 and December 2005.  Additionally, a March 2006 letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations for his claimed recurrent boils, and bilateral hearing loss in March 2006, April 2006, and November 2012.  The Board finds that the VA examination reports are adequate in regards to these claims because the examiners based their conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the April 2006 skin examination report noted that the Veteran's claims file was not available.  However, the examiner still noted the Veteran's relevant medical history.  As such, the Board finds that the unavailability of the Veteran's claims file does not affect the adequacy of the April 2006 VA skin examination.  

The Board also notes that after the April 2006 VA audio examination, VA treatment records show that the Veteran had hearing loss due to impacted cerumen, which was removed in November 2009.  However, as will be addressed further below, the Board finds that the evidence does not show, and the Veteran has not asserted, that his hearing has had worsened to the point that he may now have bilateral hearing loss for VA purposes since the April 2006 VA examination.  As such, a remand for another VA examination is not necessary. 

The Board notes that the Veteran has not been afforded a VA examination in regards to his claims for service connection for colitis and GERD.  The Board also notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran's colitis and GERD had their onset in service.  Instead, service treatment records are absent of any complaints, treatment, or diagnosis of a digestive system disorder, to include colitis and GERD.  Additionally, the Veteran testified at the February 2013 Board hearing that his symptoms began in 1971 or 1972, at least 2 years after his discharge from service.  Furthermore, the only evidence of record that the Veteran's current colitis and GERD are related to his military service are the Veteran's own lay assertions, and as will be discussed further below, the Veteran has not been shown to be competent to provide an opinion as to the nature and etiology of his colitis and GERD.  

The Board also notes that the Veteran has not been provided with a VA examination in regards to reopening his claim for a kidney/bladder condition.  However, in regards to new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done in regards to this issue.  38 C.F.R. § 3.159(c)(4)(iii) (2013).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, clarified the Veteran's contentions and reported onset of symptoms, and clarified treatment dates and treatment locations.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In an August 1985 rating decision, the RO denied the Veteran's claim for service connection for a kidney/bladder condition and noted that an in-service diagnosis of gonorrhea was treated and there was no other kidney or bladder infections noted in-service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on September 9, 1985.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board notes that the Veteran's service personnel records were associated with the claims file in January 2006.  However, as the personnel records are not relevant to the Veteran's claim for a kidney/bladder condition, 38 C.F.R. § 3.156(c)(1)(i) is not applicable, and the claim may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  Thus, the August 1985 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence at the time of the August 1985 rating decision included the Veteran's service treatment records which showed that on June 30, 1969, the Veteran underwent a urine test.  Test results dated July 1, 1969, show that the Veteran had gonorrhea.  The Veteran's November 1969 report of medical examination found the Veteran's genitourinary system to be normal.  On his separation report of medical history the Veteran denied frequent or painful urination, kidney stones or blood in the urine, and sugar or albumin in the urine

The Veteran submitted an application to reopen his claim in September 2005.  The evidence submitted since the August 1985 rating decision includes: VA treatment records dated March 2005 to November 2012, which include a June 2005 notation of nocturia and the inclusion of chronic kidney disease on the Veteran's active problem list; private treatment records dated May 2003 to April 2004; and the Veteran's February 2013 Board hearing testimony which shows the Veteran testified that in 1972 he was treated for a venereal disease with penicillin shots every six months for about four to five years, that he had a discharge that was similar to an sexually transmitted disease but was not a sexually transmitted disease, that all his problems began in 1971 and he related them to service because there was no other known etiology, and that the doctor in 1971 or 1972 told him that he had a bladder and a kidney infection.  

The Board finds that some of the evidence received since the August 1985 rating decision is new in that it was not previously of record.  However, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  The Board notes that the new treatment records, statements, and testimony do not provide evidence that the Veteran's kidney/bladder condition occurred in service and/or was caused by his active service.  Instead, the newly submitted evidence, including the Veteran's own testimony, shows that the Veteran's symptoms began in 1971 or 1972, at least two years after his discharge from service.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim for a kidney/bladder condition.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim for a bladder/kidney condition, and the Veteran's claim to reopen is denied.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  



Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Additionally, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability, however, where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing loss disability by submitting competent evidence that the current disability is causally related to his service.  Id., at 60.  

The Veteran's personnel records show that the Veteran's military occupational specialty (MOS) was radio operator.  Service treatment records show that on his March 1, 1968, enlistment examination the Veteran had right ear had pure tone thresholds of 15, 15, 15, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 15, 15, 15, and 5 decibels at these same frequencies. The Veteran's March 29, 1969, separation examination revealed right ear had pure tone thresholds of 12, 10, 5, 5, 5, and 5 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 30, 20, 20, 20, and 30 decibels at these same frequencies. The Veteran's ear and ear drums were noted as normal.  On his separation report of medical history the Veteran denied hearing loss.  

Post-service private treatment records dates May 2005 to April 2004 are absent of any complaints, treatment, or diagnosis of hearing loss.

VA treatment records dated March 2005 to November 2012 show that on September 2009 the Veteran was treated for hearing loss by three weeks and was diagnosed with cerumen impaction left ear.  The Veteran was referred to an ear nose and throat doctor.  In November 2009 the Veteran was seen for cerumen removal.  An October 2010 physical examination revealed that the Veteran's hearing was intact.  

The Veteran was afforded a VA examination in March 2006.  The examiner noted that the Veteran had normal hearing at induction and normal hearing at separation.  The Veteran reported that he was exposed to noise from machine guns, mortars, helicopters, combat explosions, and aircraft engines.  The Veteran was also exposed to firearms and the firing range with hearing protection.  Post-service the Veteran was exposed to noise from aircraft engines, trucks, jackhammers, power lawn mower, weed eater, and leaf blower, without hearing protection.  The Veteran was also exposed to factory and plant noise and a machine shop with hearing protection.  On physical examination the Veteran had right ear had pure tone thresholds of 15, 15, 15, 5, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 25, 25, 20, 20, and 25 decibels at these same frequencies.  The examiner concluded that based on the Veteran's induction and separation from the military and the audiogram results military noise exposure did not cause or contribute to any hearing loss.  

At the February 2013 Board hearing the Veteran testified that he was a radio teletype operator and that during service he was exposed to explosions, rockets, mortars, and weapon fire.  The Veteran reported that after service he worked as a delivery driver and a machine operator with ear protection.  

As such, based on the evidence, above the Board finds that the preponderance of the evidence is against a finding that the Veteran has current diagnosis of bilateral hearing loss for VA purposes.

The Board acknowledges the Veteran's assertions that he has bilateral hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of bilateral hearing loss for VA purposes falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of hearing loss any opinion regarding whether he has hearing loss for VA purposes requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he bilateral hearing loss for VA purposes.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Recurrent Boils

A December 6, 1968, treatment record shows that the Veteran was treated for a rash and was diagnosed with folliculitis of the trunk.  The Veteran was prescribed surgical soap and ilosone.  A June 30, 1969 service treatment record shows that the Veteran was treated for sores in the groin area and underwent a urine test.  A July 1, 1969, treatment record shows that the test results revealed gonorrhea.  The Veteran's November 1969 separation report of medical examination shows that the Veteran's skin and lymphatics were noted as normal.  On his November 1968 separation report of medical history the Veteran denied a history of skin disease and boils.

Private treatment records dated May 2003 to April 2004 are absent of any complaints, treatment, or diagnosis of a skin disorder.

VA treatment records dated March 2005 to November 2012 are absent of any complaints, treatment, or diagnosis of a skin disorder, other than the November 2012 VA skin examination.  

The Veteran was afforded a VA examination in April 2006.  The examiner noted that the claims file was not available for review at the time of the examination. The Veteran reported boils on his skin that started after discharge from the military around 1971 or 1972.  The Veteran reported that he had boils on his stomach, buttocks, thighs, and groin but not his head or neck.  He reported that they are painful when they occur and that he currently had some on his buttocks.  The Veteran reported that he wondered if it was due to Agent Orange.  On physical examination the examiner noted that the Veteran had normal skin except for a few scattered depigmentated macules. The examiner diagnosed a history of recurrent boils after service per the Veteran's report.  The examiner noted that Agent Orange had been linked to chloracne but there was no evidence of this on examination.  The examiner concluded that the Veteran's reported history of recurrent boils was not due to his military service.  The examiner also diagnosed idiopathic guttate hypomelanosis.  The examiner noted that this condition was not being claimed by the Veteran. The examiner also noted that the condition is very common and is of uncertain etiology.  

The Veteran was afforded another VA examination in November 2012.  The examiner noted that the Veteran had boils/folliculitis in 1968.  The Veteran reported that in 1971 or 1972 he had a boil on his abdomen and that he has also had boils on his buttocks.  The Veteran reported that he did not have any boils on his groin, buttocks, or abdomen.  The Veteran reported that he was not currently using any medications and had not for the prior 12 months.  He reported that when he would get boils in the past he would use alcohol on them.  Physical examination did not reveal any active skin condition at the time of the examination.  

At the February 2013 Board hearing the Veteran testified that his first boil appeared in 1971 or 1972.  The Veteran also reported that he had them on his beltline, buttocks, and between his legs.  The Veteran reported that the boils would come and go.  The Veteran also reported that all his problems began in 1971 and he related them to service because there was no other known etiology.  The Veteran denied rashes, pimples, or bumps while on active duty.  

As such, the Board finds that the most competent and credible evidence is against a finding that the Veteran has a current diagnosis of recurrent boils.  

The Board notes that the April 2006 VA examiner diagnosed the Veteran with idiopathic guttate hypomelanosis and noted that the condition is very common and is of uncertain etiology.  As such, the Board finds that the most competent and credible evidence is against a finding that the Veteran has a diagnosed skin condition that is related to his active service.  

The Board acknowledges any assertion by the Veteran that he has a current diagnosis of recurrent boils or has a current skin disability that is related to service.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, as to the specific issue in this case, the diagnosis of, and determination of the etiology of, a current skin disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of relating to his skin any opinion regarding whether he has a diagnosed disability or whether any diagnosed disorder is related to his active military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative weight to any assertions by the Veteran that he currently has bilateral hearing loss for VA purposes.  

As the Veteran does not have a current diagnosis of recurrent boils and the most competent and credible evidence of record shows that the Veteran does not have any skin disorder related to service, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.


Colitis and GERD

The Board notes that the Veteran has current diagnosis of colitis as evidenced by a November 2005 VA treatment record and GERD as evidenced by a September 2012 VA treatment record. 

Service treatment records are absent of any complaints, treatment, or diagnosis of a digestive system disorder to include, colitis and GERD.  On the Veteran's November 1969 separation report of medical examination the Veteran's abdomen, viscera, anus, and rectum were noted as normal.  On his separation report of medical history the Veteran denied problems with frequent indigestion, stomach, liver, or intestinal trouble, as well as piles or rectal disease.

In a November 2005 statement the Veteran reported that shortly after his separation form the Army he sought medical treatment at the VA Hospital in Texas for stomach problems.  The Veteran also reported that shortly thereafter he was treated at the Bay Clinic by Dr. B for his stomach problems.  

At the February 2013 Board hearing, the Veteran reported that his stomach hurt "really bad" and that his problems were ongoing.  He reported that he was first treated for his symptoms in 1971 or 1972 and that he has had these problems for over 40 years.  The Veteran also reported that he related them to service because there was no other known etiology.  The Veteran denied that he suffered from symptoms such as stomach pain or heartburn caused by certain food during his active military service.

As such, based on the evidence above, the Board finds that the most competent and credible evidence of record is against a finding that these disabilities had their onset in service or are otherwise related to service.  

Furthermore, the only evidence relating the Veteran's colitis and GERD to service are the Veteran's own lay testimony.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, determining the nature and etiology of colitis and GERD falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of colitis and GERD, any opinion regarding the nature and etiology of those disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. supra.  As such, the Board assigns no probative weight to the Veteran's assertions that his colitis and GERD are related to his military service.  

Lastly, the Veteran is not entitled to presumptive service connection or service connection based on continuity of symptomatology since his military service because he does not have a current chronic diagnosis, as stated under the laws and regulations.  The Board notes that the Veteran's currently diagnosed colitis and GERD are not considered chronic diseases under the statute.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. 708 F.3d 1331.  Furthermore, the Veteran has not asserted continuity of symptomatology since service as evidenced by his testimony at the February 2013 Board hearing.  

Based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra. 


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a kidney/bladder condition, and the appeal is denied.

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for recurrent boils is denied.  

Entitlement to service connection for colitis is denied. 

Entitlement to service connection for GERD is denied.


REMAND

The Veteran contends that he has a current psychiatric disorder that is related to his military service.  

The Board notes that VA treatment records and VA examination reports show that the Veteran does not meet the criteria for PTSD.  VA treatment records do show a diagnosis of major depressive disorder in February 2006 and the March 2006 VA examiner also diagnosed the Veteran with major depressive disorder.  However, the March 2006 VA examiner failed to provide an opinion as to whether the Veteran's major depressive disorder was related to his military service.  

The Veteran was afforded another VA examination in March 2012 and an addendum opinion was provided in May 2012.  The examiner diagnosed the Veteran with sleep disorder and concluded that the Veteran's sleep disorder was not related to his military service.  However, the VA examiner failed to provide a rationale for this conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Furthermore, although the March 2012 examiner did not conclude that the Veteran had a diagnosis of major depressive disorder, the Veteran has been diagnosed with major depressive disorder within the appeal period.  As such, the requirement of a current disability is satisfied.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, on remand, the March 2012 examiner should provide a rationale for his conclusion that the Veteran's sleep disorder is not related to service and provide an opinion as to the nature and etiology of the Veteran's major depressive disorder.    

Finally, the Board notes that at the Board February 2013 hearing the Veteran reported that his friend was wounded in Vietnam.  However, the Board finds that as the Veteran does not have a current diagnosis of PTSD, attempts to verify this reported stressor are unnecessary.  
Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file and a copy of this remand should be returned to the examiner that performed the March 2012 VA examination for another VA addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should provide a rationale for the conclusion that it is less likely than not that the Veteran's sleep disorder is related to his military service.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's major depressive disorder, (as diagnosed in February 2006 and March 2006) is related to his military service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


